DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 have been examined on the merits.
The restriction requirement filed 03/04/2021 has been withdrawn.

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 03/26/2021 is acknowledged.  The traversal is found persuasive and the requirement for restriction has been withdrawn.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in China on 11/01/2018. It is noted that applicant has filed a certified copy of the application, CN201811294857.3, as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In line 2, “facing each other with the” should read “facing the”.

Claim 20 is objected to because of the following informalities:  
In lines 4-5, “an eave portions” should read “an eave portion”


  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/663,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter set forth in claims 1-12 of the instant application is contiained in full in claims 1-12 of copending Application No. 16/663,048.

Claim 1 of the instant application is identical to claim 1 of the reference application, with the exception of the recitation of the instant limitation “eave portion” in lines 3-4, as opposed to “eave portions” in lines 3-4 of the reference application. 

The recitation of “eave portions” in the reference application teaches the instant claim 1 limitation “eave portion”, thereby disclosing the instant invention in full. The proceeding dependent claims 2-12 of the instant and copending Application No. 16/663,048 are substantially identical.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of copending Application No. 16/663,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter set forth in claims 15-19 of the instant application is contained in full in claims 13-17 of copending Application No. 16/663,048.

Claim 15 of the instant application is identical to claim 13 of the reference application, with the exception of the recitation of the instant limitation “eave portion” in lines 5-6, as opposed to “eave portions” in lines 4-5 of the reference application. 

The recitation of “eave portions” in the reference application teaches the instant claim 15 limitation “eave portion”, thereby disclosing the instant invention in full. The proceeding dependent claims 16-19 of the instant application and 14-17 of the copending Application No. 16/663,048 are substantially identical.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 of copending Application No. 16/663,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter set forth in claims 20 of the instant application is contained in full in claim 20 of copending Application No. 16/663,048.

Claim 20 of the instant application is substantially identical to claim 20 of the reference application, with the exception of the recitation of the instant limitation “eave portion” in lines 5-6, as opposed to “eave portions” in lines 5-6 of the reference application. 

The recitation of “eave portions” in the reference application teaches the instant claim 20 limitation “eave portion”, thereby disclosing the instant invention in full. 




	Claim Rejections - 35 USC § 102

The 102(a)(1) rejections set forth below contain two different interpretations of claim 1 and proceeding dependent claims. The first interpretation has been used to reject claims 1, 2, 4, 5, 15, 16, 18, 19 and 20. The second interpretation has been used to reject claims 1, 7-9, and 12. The first and second interpretations differ in the interpretation of the base body and the first protecting assembly.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-9, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanazawa et al. (WO2017073416 A1, machine translation used for rejection below), hereinafter Kanazawa.

Interpretation 1: defines a base body as “lower case 3”, and a first protecting assembly as “holding plate 5” and “nut Nb” of Kanazawa’s disclosure.

Regarding claim 1, Kanazawa discloses a lower box body (“power storage device 1”; [0021]; Fig. 5; element 1), comprising:
 
a base body (“lower case 3”; [0019]; Fig. 5; element 3), 
a first protecting assembly (“holding plate 5”; [0019]; "nut Nb"; [0024]; Fig. 7; element Nb; Fig. 5; element 5), and 
a mounting hole ("holes"; [0021]; Fig. 6; hole corresponding to element Bb); 

the base body (3) comprising a bottom plate portion ("bottom portion 39"; [0022]; Fig. 6; element 39), a side plate portion ("front wall portion 31"; [0022]; Fig. 6; elements 31, 32), and an eave portion ("lower flange 30"; [0024]; Fig. 5 and 7; element 30), 

the side plate portion (31, 32) protruding from the bottom plate portion (39) in an up-down direction (annotated Fig. 5(b); element Z), and 

    PNG
    media_image1.png
    596
    1403
    media_image1.png
    Greyscale



the eave portion (30) being connected to one end (Fig. 5) of the side plate portion (31, 32) away from the bottom plate portion (39) and extending toward an outside (Fig. 5) of the side plate portion (31, 32); 

the first protecting assembly (5, Nb) being provided at an outside (Fig. 5) of the base body (3) in the up-down direction (Z) and being fixed (Fig. 6; element Bb) to the base body (3), and 

the first protecting assembly (5, Nb) being attached (Fig. 6; element Bb) to the eave portion (30); 



Regarding claim 2, Kanazawa discloses wherein the first protecting assembly (5, Nb) comprises:
a first protecting plate (“holding plate 5”; [0019]; Fig. 5; element 5); 

the first protecting plate (5) comprises a first upper edge portion ("vehicle fixing portion 55"; [0039]; Fig. 7; element 55) attached to the eave portion (30), 

a first side edge portion ("rear plate 52"; [0019]; Fig. 5; elements 51, 52) attached to the side plate portion (31, 32), and 

a first lower edge portion ("support portion 59"; [0019]; Fig. 5; element 59) attached to the bottom plate portion (39); 

the mounting hole (hole corresponding to Bb) is configured to penetrate the eave portion (30) and the first upper edge portion (55) in the up-down direction (Z).

    PNG
    media_image2.png
    727
    1368
    media_image2.png
    Greyscale



Regarding claim 4, Kanazawa discloses wherein 020078-5129-US16the first protecting assembly (5, Nb) further comprises a supporting column ("nut Nb"; [0024]; Fig. 7; element Nb) provided at an outside of the first upper edge portion (55) of the first protecting plate (5) in the up-down direction (Z); 

the mounting hole (hole corresponding to Bb) is configured to penetrate the eave portion (30), the first upper edge portion (55) and the supporting column (Nb) in the up-down direction (Z).

Regarding claim 5, Kanazawa discloses wherein the first protecting assembly (5, Nb) further comprises:



    PNG
    media_image3.png
    725
    898
    media_image3.png
    Greyscale


the mounting hole (hole corresponding to Bb) is configured to penetrate the eave portion (30), the first upper edge portion (55), the adapter plate (50) and the supporting column (Nb) in the up-down direction (Z).

Regarding claim 15, Kanazawa discloses a battery box (“power storage device 1”; [0021]; Fig. 5; element 1), comprising:

an upper box body ("upper case 2"; [0010]; Fig. 5; element 2) and 

a lower box body (Fig. 6; elements 3, 5, Bb and Nb), 

wherein the lower box body (3, 5, Bb and Nb) comprises a base body ("lower case 3"; [0019]; Fig. 5; element 3), a first protecting assembly ("holding plate 5"; [0019]; Fig. 5; element 5; "nut Nb"; [0024]; Fig. 7; element Nb) and a mounting hole ("holes"; [0021]; Fig. 6; hole corresponding to element Bb); 

the base body (3) comprises a bottom plate portion ("bottom portion 39"; [0022]; Fig. 6; element 39), a side plate portion ("front wall portion 31"; [0022]; Fig. 6; elements 31, 32), and an eave portion ("lower flange 30"; [0024]; Fig. 5 and 7; element 30), the side plate portion (31, 32) protrudes from the bottom plate portion (39) in an up-down direction (annotated Fig. 5(b); element Z), and 

    PNG
    media_image1.png
    596
    1403
    media_image1.png
    Greyscale


the eave portion (30) is connected to one end of the side plate portion (31, 32) away from the bottom plate portion (39) and extends toward an outside of the side plate portion (31, 32);  



the mounting hole (hole corresponding to Bb) penetrates the eave portion (30) and the first protecting assembly (5, Nb) attached to the eave portion (30) in the up-down direction (Z).

Regarding claim 16, Kanazawa discloses wherein the first protecting assembly (5, Nb) comprises a first protecting plate ("holding plate 5"; [0019]; Fig. 5; element 5); 

the first protecting plate (5) comprises a first upper edge portion ("vehicle fixing portion 55"; [0039]; Fig. 7; element 55) attached to the eave portion (30), 


    PNG
    media_image2.png
    727
    1368
    media_image2.png
    Greyscale




a first lower edge portion ("support portion 59"; [0019]; Fig. 5; element 59) attached to the bottom plate portion (39); 

the mounting hole (hole corresponding to Bb) is configured to penetrate the eave portion (30) and the first upper edge portion (55) in the up-down direction (Z).

Regarding claim 18, Kanazawa discloses wherein the first protecting assembly (5, Nb) further comprises:

    PNG
    media_image3.png
    725
    898
    media_image3.png
    Greyscale
a supporting column ("nut Nb"; [0024]; Fig. 7; element Nb) provided at an outside (Fig. 7) of the first upper edge portion (55) of the first protecting plate (5) in the up-down direction (Z); 


the mounting hole (hole corresponding to Bb) penetrates the eave portion (30), the first upper edge portion (55) and the supporting column (Nb) in the up-down direction (Z).

Regarding claim 19, Kanazawa discloses wherein the first protecting assembly (5, Nb) further comprises:
 an adapter plate ("holding plate 50"; [0039]; Fig. 7; element 50) provided between the first protecting plate (5) and the supporting column (Nb); 

the mounting hole (hole corresponding to Bb) penetrates the eave portion (30), the first upper edge portion (55), the adapter plate (50) and the supporting column (Nb) in the up-down direction (Z).

    PNG
    media_image3.png
    725
    898
    media_image3.png
    Greyscale


Regarding claim 20, Kanazawa discloses a vehicle ([0019]), comprising:

a body (“mounting bracket 90 provided on the floor panel F of the vehicle”; [0021]; Fig. 6; element F and 90) and a battery box (“power storage device 1”; [0021]; Fig. 5; element 1), and 

the battery box (1) comprising an upper box body ("upper case 2"; [0010]; Fig. 5; element 2) and a lower box body ("lower case 3"; "holding plate 5"; [0019]; Fig. 5; elements 3 and 5; "nut Nb"; [0024]; Fig. 7; element Nb), 

    PNG
    media_image1.png
    596
    1403
    media_image1.png
    Greyscale



wherein the lower box body (3, 5, Nb) comprises a base body ("lower case 3"; [0019]; Fig. 5; element 3), a first protecting assembly ("holding plate 5"; [0019]; Fig. 5; element 5; "nut Nb"; [0024]; Fig. 7; element Nb) and a mounting hole ("holes"; [0021]; Fig. 6; hole corresponding to element Bb); 

    PNG
    media_image2.png
    727
    1368
    media_image2.png
    Greyscale


the base body (3) comprises: 

a bottom plate portion ("bottom portion 39"; [0022]; Fig. 6; element 39), 

a side plate portion ("front wall portion 31"; [0022]; Fig. 6; elements 31, 32), and 
eave portions ("lower flange 30"; [0024]; Fig. 5 and 7; element 30),

the side plate portion (31, 32) protrudes from the bottom plate portion (39) in an up-down direction (Z), and 

each eave portion (30) is connected to one end of the side plate portion (31, 32) away from the bottom plate portion (39) and extends toward an outside of the side plate portion (31, 32);  

the first protecting assembly (5, Nb) is provided at an outside of the base body (3) in the up-down direction (Fig. 5) and is fixed (Fig. 7; element Bb) to the base body (3), and 

    PNG
    media_image3.png
    725
    898
    media_image3.png
    Greyscale


the first protecting assembly (5, Nb) is attached to (Fig. 7; element Bb) the eave portion (30); 

the mounting hole (hole corresponding to Bb) penetrates the eave portion (30) and the first protecting assembly (5, Nb) attached to the eave portion (30) in the up-down direction, and the mounting hole (hole corresponding to Bb) is used to fixedly mount ([0021]) the battery box (1) to the body (F and 90).


Interpretation 2: defines a base body as “holding plate 5” or “holding plate 5b”, and a first protecting assembly as “holding flange 50” of Kanazawa’s disclosure.

Regarding claim 1, Kanazawa discloses a lower box body (“power storage device 1”; [0021]; Fig. 5 and 10; element 1 and 1b), comprising 
a base body (“holding plate 5”; [0019]; Fig. 5; element 5; Fig. 10; element 5b), 
a first protecting assembly (“holding flange 50”; [0019]; Fig. 5 and 10; element 50), and 
a mounting hole ("holes"; [0021]; Fig. 6; hole corresponding to element Bb); 

the base body (5, 5b) comprising a bottom plate portion ("support portion 59"; [0019]; Fig. 5 and 10; element 59), a side plate portion ("front plate 51"; [0019]; Fig. 5 and 10; elements 51, 52), and an eave portion ("vehicle fixing portion 55"; [0039]; Fig. 7; element 55), 

    PNG
    media_image1.png
    596
    1403
    media_image1.png
    Greyscale

the side plate portion (51, 52) protruding from the bottom plate portion (59) in an up-down direction (annotated Fig. 5; element Z), and 



    PNG
    media_image2.png
    727
    1368
    media_image2.png
    Greyscale


the first protecting assembly (50) being provided at an outside (Fig. 6) of the base body (5) in the up-down direction (Z) and being fixed (Fig. 6; element Bb) to the base body (5), and 

    PNG
    media_image3.png
    725
    898
    media_image3.png
    Greyscale


the first protecting assembly (50) being attached (Fig. 6) to the eave portion (55); 

the mounting hole (Fig. 6; hole corresponding to Bb) penetrating the eave portion (55) and the first protecting assembly (50) attached to the eave portion (55) in the up-down direction (Z).

Regarding claim 7, Kanazawa discloses wherein the lower box body (1) further comprises:

a second protecting assembly ("upper case 2 and a lower case 3"; [0010]; Fig. 5 and 10; elements 2 and 3) provided at an outside of the first protecting assembly (50) in the up-down direction (Z), and 


    PNG
    media_image1.png
    596
    1403
    media_image1.png
    Greyscale


the second protecting assembly (2, 3) is attached to (Fig. 6; element Bb) the first protecting assembly (50) and a corresponding portion (Fig. 6; element 51 and 59; Fig. 6; element 55) of the base body (5); the mounting hole (hole corresponding to Bb) is configured to penetrate the eave portion (55), the first protecting assembly (50) and the second protecting assembly (2, 3) in the up-down direction (Z).


    PNG
    media_image4.png
    728
    1445
    media_image4.png
    Greyscale
Regarding claim 8, Kanazawa discloses wherein the first protecting assembly (50) and the second protecting assembly (2, 3) each are provided as multiple in number (Fig. 10), 

the multiple second protecting assemblies (Fig. 10; elements 2 and 3) and the multiple first protecting assemblies (elements 50) form a three- dimensional network structure (Fig. 10).

Regarding claim 9, Kanazawa discloses wherein 020078-5129-US17the second protecting assembly (2, 3) comprises:
 a second protecting plate ("lower case 3"; [0018]; Fig. 5; element 3) attached to the first protecting assembly (50) and the corresponding portion (51, 55, 59) of the base body (5), and 

    PNG
    media_image1.png
    596
    1403
    media_image1.png
    Greyscale



a connecting plate (Fig. 5; element 2) provided on one side (Fig. 5) of the second protecting plate (3) away from the first protecting assembly (50) in the up-down direction (Z) and attached to the second protecting plate (3) and the first protecting assembly (50); 

the mounting hole (hole corresponding to Bb) is configured to penetrate the eave portion (55), the first protecting assembly (50), the second protecting plate (3) and the connecting plate (2) in the up-down direction (Fig. 5).







    PNG
    media_image3.png
    725
    898
    media_image3.png
    Greyscale



    PNG
    media_image2.png
    727
    1368
    media_image2.png
    Greyscale
Regarding claim 12, Kanazawa discloses wherein the lower box body (1) further comprises a supporting plate ("floor panel F"; "mounting bracket 90"; [0021]; Fig. 6; elements 90 and F) facing (Fig. 6; element 90) the side plate portion (51, 52) of the base body (5) and fixedly connected (Fig. 6; elements Ba and Bb) with the first protecting assembly (50) and the second protecting assembly (2, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa et al. (WO2017073416 A1, machine translation used for rejection below), hereinafter Kanazawa, in view of  Loo et al. (US20150255764A1), hereinafter Loo.

Regarding claims 3 and 17, Kanazawa discloses all claim limitations of the present invention as set forth above. Kanazawa further discloses that the purpose of the disclosed invention is “to ensure sufficient strength against vibrations and impacts from the vehicle” ([0040]). In other words, it is Kanazawa’s aim to improve the strength of the lower box body (“power storage device 1”; [0021]; Fig. 5 and 10; element 1).

However, Kanazawa fails to disclose wherein the base body further comprises a plurality of protruding portions spaced apart from each other and extending in a longitudinal direction, each protruding portion protrudes from the bottom plate portion in the up-down direction, and each protruding portion and the bottom plate portion form a passage; the first protecting plate further comprises a first projection portion protruding from the first lower edge portion in the up-down direction, and the first projection portion is larger than the protruding portion in height in the up-down direction.

Loo discloses “a battery pack for an electric vehicle that can enhance the strength of the entire side wall of a tray” ([0006]). Specifically, Loo discloses protruding portions ("cross beam 8"; [0052]; Fig. 3; element 8) extending from a bottom plate (“the bottom wall 31”; [0039]; Fig. 3; element 31) of a base body (“tray 3”; [0041]; Fig. 8; element 3) designed to “to resist the load from the outer side” ([0059]) of the battery pack and “to further enhance the strength of the side face of the tray with the cross beams 8” ([0059]).

    PNG
    media_image5.png
    604
    818
    media_image5.png
    Greyscale


In addition, Loo discloses projections portions ("cross members 10"; [0057]; Fig. 3 and 10; element 10) protruding from a first lower edge (“a horizontal section 91”; [0053]; Fig. 10 and 
    PNG
    media_image6.png
    348
    604
    media_image6.png
    Greyscale
designed “to enhance the strength of the tray 3” ([0057]).

Kanazawa and Loo are analogous art from the same field of endeavor, namely the fabrication of power storage devices or battery packs for electric vehicles with improved structural strength. 

Therefore, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Kanazawa by employing the projection portions taught by Loo so that they extend from the bottom plate portion of the base body taught by Kanazawa, and by employing the projecting portions taught by Loo so that they protrude from the first lower edge portion of the protecting plate taught by Kanazawa. Doing so, would reasonably be expected to improve the strength of the base body and protecting plate, as recognized by Loo.

Further, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

	Thus, the instant claim limitation “the first projection portion is larger than the protruding portion in height in the up-down direction”, does not make the disclosure of modified Kanazawa patentably distinct from the instant claim.

Allowable Subject Matter
Claims 6, 10, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 6, 10, 11 would be allowable if the DP rejection set forth above is overcome)

Claim 6 would be allowable over the prior art of record for disclosing an adapter plate and a supporting column, wherein the adapter plate comprises a second upper edge portion provided at the outside of the first upper edge portion, a second side edge portion provided at an outside of the first side edge portion, a second lower edge portion provided at an outside of the first lower edge portion, and a second projection portion extending from one side of the second side edge portion facing the supporting column toward the supporting column; the supporting column is fixedly connected with the second upper edge portion and the second projection portion.

Kanazawa, as discussed with regards to claim 5 above, discloses a supporting column ("nut Nb"; [0024]; Fig. 7; element Nb) provided at an outside of the first upper edge portion (55) of the first protecting plate (5) in the up-down direction (Z); and

an adapter plate ("holding plate 50"; [0039]; Fig. 7; element 50) provided between the first protecting plate (5) and the supporting column (Nb); 

the mounting hole (hole corresponding to Bb) penetrates the eave portion (30), the first upper edge portion (55), the adapter plate (50) and the supporting column (Nb) in the up-down direction (Z).
 
However, Kanazawa fails to disclose wherein the adapter plate comprises a second upper edge portion provided at the outside of the first upper edge portion, a second side edge portion provided at an outside of the first side edge portion, a second lower edge portion provided at an outside of the first lower edge portion, and a second projection portion extending from one side of the second side edge portion facing the supporting column toward the supporting column; the supporting column is fixedly connected with the second upper edge portion and the second projection portion.

Claim 10 would be allowable over the prior art of record for disclosing a second protecting plate, wherein the second protecting plate comprises a first mounting portion attached to the first protecting assembly, a second mounting portion formed at one side of the first 

Kanazawa, as discussed with regards to claim 9 above, discloses wherein 020078-5129-US17the second protecting assembly (2, 3) comprises:
 a second protecting plate ("lower case 3"; [0018]; Fig. 5; element 3) attached to the first protecting assembly (50) and the corresponding portion (51, 59) of the base body (5), and 

a connecting plate (Fig. 5; element 2) provided on one side (Fig. 5) of the second protecting plate (3) away from the first protecting assembly (50) in the up-down direction (Z) and attached to the second protecting plate (3) and the first protecting assembly (50); 

the mounting hole (hole corresponding to Bb) penetrates the eave portion (55), the first protecting assembly (50), the second protecting plate (3) and the connecting plate (2) in the up-down direction (Z).

However, Kanazawa fails to disclose wherein the second protecting plate comprises a first mounting portion attached to the first protecting assembly, a second mounting portion formed at one side of the first mounting portion and attached to the corresponding portion of the base body, and a third projection portion protruding from the second mounting portion in the up-

Claims 13 and 14 would be allowable based on dependency to claim 10.

Claim 11 would be allowable over the prior art of record for disclosing a second protecting plate, wherein the second protecting plate further comprises a backing plate fixedly provided between the second protecting plate and the corresponding first protecting assembly; the mounting hole penetrates the eave portion, the first protecting assembly, the backing plate, the second protecting plate and the connecting plate in the up-down direction.

Kanazawa, as discussed with regards to claim 9 above, discloses wherein 020078-5129-US17the second protecting assembly (2, 3) comprises:
 a second protecting plate ("lower case 3"; [0018]; Fig. 5; element 3) attached to the first protecting assembly (50) and the corresponding portion (51, 59) of the base body (5), and 

a connecting plate (Fig. 5; element 2) provided on one side (Fig. 5) of the second protecting plate (3) away from the first protecting assembly (50) in the up-down direction (Fig. 5) and attached to the second protecting plate (3) and the first protecting assembly (50); 

the mounting hole (hole corresponding to Bb) penetrates the eave portion (55), the first protecting assembly (50), the second protecting plate (3) and the connecting plate (2) in the up-down direction (Fig. 5).

However, Kanazawa fails to disclose wherein the second protecting plate further comprises a backing plate fixedly provided between the second protecting plate and the corresponding first protecting assembly; the mounting hole penetrates the eave portion, the first protecting assembly, the backing plate, the second protecting plate and the connecting plate in the up-down direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727